David J. Dzuricky

Piedmont Natural Gas Company, Inc.
Maximum # of shares to sell under the Plan: 9,000



Rule 10b5-1 Sales Plan and Client Representations

I, David J. Dzuricky, as of the date below, establish this Sales Plan (“Plan”)
in order to sell shares of the common stock (“Shares”) of Piedmont Natural Gas
Company, Inc. (“Issuer”) pursuant to the requirements of Rule 10b5-1 under the
Securities Exchange Act of 1934, as amended (“Exchange Act”). I request that
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) execute the
Plan as follows:



1.   Sales Instructions for Sales Starting on December 1, 2006 and ending on
December 31, 2006,



1.1.   For owned shares you are authorized to sell pursuant to the attached SEC
Rule 10b5-1 Sales Instruction and Notice Provision — Annex:



2.   Execution, Average Pricing and Pro Rata Allocation of Sales



2.1.   I agree and acknowledge that:



  1.   If my order to sell Shares pursuant to the Plan, whether market or limit,
is handled by a Merrill Lynch trading desk, my order shall be handled as “not
held”. A “not held” or “working order” permits a Merrill Lynch trader to use
reasonable brokerage judgment, exercising price and time discretion, as to when
to execute the order.



  2.   Merrill Lynch may execute my order: (a) in a single transaction or
multiple transactions during the course of the trading day, or (b) it may
aggregate my order with other orders for other sellers of the Issuer’s
securities that may or may not have been accepted pursuant to a Rule 10b5-1
sales plan, execute them as a block or in multiple smaller transactions, and
allocate an average price to each seller.



  3.   When orders are aggregated, Merrill Lynch shall allocate the proceeds of
shares sold pro rata among the sellers, based on the ratio of (x) the shares to
be sold and (y) the sum of the proceeds of all shares sold, and Merrill Lynch
will provide each seller an “average price confirmation” that identifies the
amount of securities sold for the applicable seller together with an average
price for sales.



3.   Stock Splits/ Reincorporation/Reorganizations



3.1   In the event of a stock split or reverse stock split, the quantity and
price at which the Shares are to be sold will be automatically adjusted
proportionately.



3.2   In the event of a reincorporation or other corporate reorganization
resulting in an automatic share-for-share exchange of new shares for the Shares
subject to the Plan, then the new shares will automatically replace the Shares
originally specified in the Plan.



4.   Account Credit



4.1   In the event any scheduled sale of Shares or exercise of stock options and
sale of the underlying Shares is not executed as provided in Section 1 (or
Section 7, if applicable) of the Plan, my account will be credited as if such
sale or exercise had taken place as scheduled or provided in Section 7.



5.   Compliance with Rule 144 and Rule 145



5.1   I understand and agree that if I am an affiliate or control person for
purposes of Rule 144 under the Securities Act of 1933, as amended (“Securities
Act”), or if the Shares subject to the Plan are restricted securities subject to
limitations under Rule 144 or eligible for resale under Rule 145, then all sales
of Shares under the Plan will be made in accordance with the applicable
provisions of Rule 144.



5.2   I request and authorize Merrill Lynch to complete and file on my behalf
any Forms 144 (pre-signed by me) necessary to effect sales under the Plan.



5.3   If appropriate, I understand and agree that, upon my prompt signature and
delivery to Merrill Lynch of Form 144, Merrill Lynch will either: (a) make one
Form 144 filing at the beginning of each three-month period commencing with the
date of the first sale made in connection with the Plan or (b) file Form 144 for
each sale made in connection with the Plan.



5.4   Each Form 144 shall state the following: “This proposed sale is made
pursuant to a plan intended to comply with Rule 10b5-1(c), previously entered
into on [insert plan adoption date], at which time I was not aware of material
nonpublic information.”



5.5   Merrill Lynch will conduct sales pursuant to Rule 144 or Rule 145 if
appropriate, including applying Rule 144 volume limitations as if the sales
under the Plan were the only sales subject to the volume limitations.



5.6.   I agree not to take any action or to cause any other person or entity to
take any action that would require me to aggregate sales of Shares pursuant to
Rule 144; and not to take any action that would cause the sales of Shares under
the Plan not to comply with Rule 144 or Rule 145.



6.   Representations, Warranties and Covenants

In consideration of Merrill Lynch accepting orders to sell securities under this
Plan, I make the following representations, warranties and covenants:



6.1   I have established the Plan in good faith, in compliance with the
requirements of Rule 10b5-1, and at a time when I was not aware of material
nonpublic information about the Shares or the Issuer.



6.2   I have consulted with legal counsel and other advisors in connection with
my decision to enter into the Plan and have confirmed that the Plan meets the
criteria set forth in Rule 10b5-1. I have not received or relied on any
representations by Merrill Lynch regarding the Plan’s compliance with
Rule 10b5-1.



6.3   I have provided, or caused the Issuer to provide, Merrill Lynch with a
certificate completed by the Issuer, substantially in the form of Annex A hereto
(“Issuer Certificate”).



6.4.   I own all Shares that are subject to the Plan free and clear of liens or
encumbrances of any kind. I will own any Shares acquired under employee stock
options exercised pursuant to the Plan free and clear of liens or encumbrances,
except for any liens or encumbrances in favor of Merrill Lynch. There are no
restrictions imposed on me, the Shares or the Issuer that would prevent Merrill
Lynch or me from complying with the Plan.



6.5.   While the Plan is in effect, except as provided in the Plan, I will not
engage in offsetting or hedging transactions in violation of Rule10b5-1; and I
will notify Merrill Lynch in advance of any sales or purchases of, or derivative
transactions on, any of the Issuer’s securities initiated by me.



6.6.   While the Plan is in effect, I will not disclose to any employee of
Merrill Lynch, including my Private Wealth Advisor or Financial Advisor, any
material nonpublic information concerning the Shares or the Issuer.



6.7.   While the Plan is in effect, I will not attempt to exercise any influence
over how, when or whether to effect sales of Shares.



6.8.   The Plan does not violate the Issuer’s insider trading policies.



6.9.   I agree to make or cause to be made all filings required under the
Securities Act and/or the Exchange Act, including under Rule 144 and pursuant to
Section 13 and Section 16 of the Exchange Act, and any other filings necessary.



6.10.   As to delivery requirements:



  1.   For securities other than stock options, prior to the date of execution
of any sales specified under the Plan, I agree to have delivered into the
custody of Merrill Lynch the total amount of the Shares that may be sold
pursuant to the Plan, together with all transfer documents and other
authorizations required for Merrill Lynch to effect settlement of sales of such
Shares on my behalf.



  2.   For employee stock options, the number of options granted to me by the
Issuer that are vested, exercisable and registered is equal to or greater than
the number of options to be exercised and the underlying Shares to be sold under
the Plan. I agree to provide to Merrill Lynch all necessary documentation,
properly executed, to effect the timely exercise of the stock options and the
subsequent sale and settlement of the Shares.



  3.   I agree that Merrill Lynch’s obligation to execute sales under the Plan
is conditioned on the satisfaction of the foregoing delivery requirements.



6.11.   I agree to inform Merrill Lynch as soon as possible of any of the
following:



  1.   any subsequent restrictions imposed on me due to changes in the
securities (or other) laws or of any contractual restrictions imposed on the
Issuer that would prevent Merrill Lynch or me from complying with the Plan, and



  2.   the occurrence of any event as set forth in the Plan that would cause the
Plan to be suspended or terminated under Section 7 or Section 8 of the Plan,
respectively.



7.   Suspension



7.1   Sales pursuant to Section 1 above shall be suspended where:



  1.   trading of the Shares on the Exchange is suspended for any reason;



  2.   there is insufficient demand for any or all of the Shares at or above the
specified price (e.g., the specified price met but all Shares could not be sold
at or above the specified price);



  3.   Merrill Lynch, in its sole discretion, determines that there is a legal,
regulatory or contractual reason why it cannot effect a sale of Shares;



  4.   Merrill Lynch is notified in writing by the Issuer that a sale of Shares
should not be effected due to legal, regulatory or contractual restrictions
applicable to the Issuer or to me (including without limitation, Regulation M);



  5.   Merrill Lynch is notified in writing by the Issuer that (i) in the case
of Shares being sold pursuant to a registration statement filed under the
Securities Act, the registration statement has terminated, been suspended,
expired or is otherwise unavailable; or (ii) a public announcement of a public
offering of securities by the Issuer has been made.



7.2   Merrill Lynch will resume sales in accordance with the Plan as promptly as
practicable after (a) Merrill Lynch receives notice in writing from the Issuer
that it may resume sales in accordance with Section 1 of the Plan in the case of
the occurrence of an Event described in 7.1.4 or 7.1.5 above or (b) Merrill
Lynch determines, in its sole discretion, that it may resume sales in accordance
with the Plan in the case of the occurrence of an Event described in 7.1.1,
7.1.2 or 7.1.3 above.



7.3   Shares allocated under the Plan for sale during a period that has elapsed
due to a suspension under this Section will be carried forward to be sold with
the next amount of shares to be sold in accordance with Section 1 of the Plan.



7.4   In the event Section 1 of the Plan provides for an amount of Shares to be
sold during a given period pursuant to a limit order, Shares that would
otherwise be permitted to be sold during that period, shall, upon lapse of the
suspension, nonetheless be carried forward to be sold with the next amount of
Shares to be sold in accordance with Section 1 of the Plan.



7.5   Merrill Lynch is released from all liability in connection with any
suspension of sales, including, but not limited to, liability for the expiration
of stock options or loss of market value.



8.   Termination



8.1   The Plan shall terminate on the earliest to occur of the following:



  1.   the termination date listed above;



  2.   the completion of all sales contemplated in Section 1 of the Plan;



  3.   my or Merrill Lynch’s reasonable determination that: (a) the Plan does
not comply with Rule 10b5-1 or other applicable securities laws; (b) I have not
complied with the Plan, Rule 10b5-1 or other applicable securities laws; or
(c) I have made misstatements in my representations or warranties in Section 6,
above;



  4.   receipt by Merrill Lynch of written notice from the Issuer or me of:
(a) the filing of a bankruptcy petition by the Issuer; (b) the public
announcement of a merger, recapitalization, acquisition, tender or exchange
offer, or other business combination or reorganization resulting in the exchange
or conversion of the Shares of the Issuer into  shares of a company other than
the Issuer; or (c) the conversion of the Shares into rights to receive fixed
amounts of cash or into debt securities and/or preferred stock (whether in whole
or in part);



  5.   receipt by Merrill Lynch of written notice of my death; or



  6.   receipt by Merrill Lynch of written notice of termination from me.



9.   Indemnification



9.1   I agree to indemnify and hold harmless Merrill Lynch and its directors,
officers, employees and affiliates from and against all claims, losses, damages
and liabilities, including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
claim, arising out of or attributable to Merrill Lynch’s actions taken in
compliance with the Plan, any breach by me of the Plan, or any violation by me
of applicable federal or state laws or regulations. This indemnification shall
survive termination of the Plan.



9.2   Merrill Lynch agrees to indemnify and hold me harmless from and against
all claims, losses, damages and liabilities including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim, arising out of or attributable to
Merrill Lynch’s gross negligence or willful misconduct in connection with the
Plan.



10.   Modification and Amendment



10.1   The Plan may be modified or amended only upon (a) the written agreement
of me and Merrill Lynch; (b) the receipt by Merrill Lynch of a certificate
signed by me to the effect that the representations, warranties and covenants
contained in Section 6 above, are true as of the date of such certificate; and
(c) the receipt by Merrill Lynch of an Issuer Certificate.



11.   Counterparts



    The Plan may be signed in counterparts, each of which will be an original.



12.   Entire Agreement

The Plan, including the representations, warranties and covenants in Section 6,
constitutes the entire agreement between me and Merrill Lynch regarding the Plan
and supersedes any prior agreements or understandings regarding the Plan.



13.   Notices



      All notices given by the parties under the Plan will be as specified in
the Sales



      Annex and Notice Provision

If seller is subject to the reporting requirements of Section 16 of the Exchange
Act, complete the following to have transaction information for open market
transactions under the Plan forwarded to a designated third party.



14   Officer & Director Equity Service



14.1   I authorize Merrill Lynch to transmit transaction information via
facsimile and/or email regarding open market transactions under the Plan to:



      Name : David J. Dzuricky Name : Martin C. Ruegsegger

         
Title :Senior Vice President and
  Title :Vice President, Corporate Counsel

Chief Financial Officer
  & Secretary

Organization :Peidmont
  Organization :Piedmont

Fax : 704-365-8515
  Fax : 704-365-8515

Tel : 704-731-4547
  Tel : 704-731-4202




      e-mail : david.dzuricky@piedmontng.com marty.ruegsegger@piedmontng.com



14.2   I understand that reasonable efforts will be made to transmit transaction
information for open market transactions under the Plan (purchase or sale) by
the close of business on the day of the purchase or sale, but no later than the
close of business on the first trading day following the purchase or sale.



14.3   I acknowledge that Merrill Lynch (a) has no obligation to confirm receipt
of any email or faxed information by the designated contact and (b) has no
responsibility or liability for filing a Form 4 with the SEC or for compliance
with Section 16 of the Exchange Act.



14.4   If any of the above contact information changes, or I would like to
terminate this authorization, I will promptly notify Merrill Lynch in writing. I
further authorize Merrill Lynch to transmit transaction information to a third
party service provider who will make the information available to my designated
representative(s) listed above.



15.   Governing Law

This Plan will be governed by and construed in accordance with the laws of the
State of New York.

By: /s/ David J. Dzuricky



    David J. Dzuricky

Date: April 11, 2006

Acknowledged and Agreed this 18th day of
April, 2006:
Merrill Lynch, Pierce, Fenner & Smith
Incorporated

By: /s/ E. A. Lachanski
Name: E. A. Lachanski
Title: Administrative Manager/VP

Annex A – Issuer Certificate

This Annex A may not be amended except in accordance with the Plan.



1.   Piedmont Natural Gas Company, Inc. (the “Issuer”) certifies that it has
approved, and retained a copy of, the Sales Plan dated April 11, 2006 (the
“Plan”) between David J. Dzuricky (“Seller”) and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“Merrill Lynch”) relating to the common stock of the Issuer
(the “Shares”).



2.   The Plan is consistent with Issuer’s insider trading policies, and, to the
best of Issuer’s knowledge, there are no legal, contractual or regulatory
restrictions applicable to Seller as of the date of this representation that
would prohibit Seller from entering into the Plan or effecting any sale of
Shares pursuant to the Plan.



3.   While the Plan is effective, Issuer agrees to provide notice as soon as
practicable to Merrill Lynch in the event of:



  a.   the selling of the Shares pursuant to a registration statement or the
termination, expiration, suspension or unavailability of the registration
statement;



  b.   a public announcement of a public offering of securities by the Issuer;



  c.   a legal, regulatory or contractual restriction applicable to Seller or
Seller’s affiliates, including without limitation, under Regulation M, that
would prohibit any sale pursuant to the Plan (other than any such restriction
relating to Seller’s possession or alleged possession of material nonpublic
information about the Issuer or its securities) (the notice merely stating that
a restriction applies to Seller without specifying the reasons for the
restriction);



  d.   the filing of a bankruptcy petition by the Issuer;



  e.   the public announcement of a merger, recapitalization, acquisition,
tender or exchange offer, or other business combination or reorganization
resulting in the exchange or conversion of the Shares of the Issuer into shares
of a company other than the Issuer; or



  f.   the conversion of the Shares into rights to receive fixed amounts of cash
or into debt securities and/or preferred stock (whether in whole or in part).

The notice shall be provided by facsimile as specified in the attached Notice
Provision and shall indicate the anticipated duration of the restriction but
shall not include any other information about the nature of the restriction or
its applicability to Seller. In any event, the Issuer shall not communicate any
material nonpublic information about Issuer or its securities to Merrill Lynch
with respect to the Plan.



4.   To avoid delays in connection with transfers of stock certificates and
settlement of transactions under the Plan, and in acknowledgment of Merrill
Lynch’s agreement in Section 5 of the Plan that sales of Shares under the Plan
will be effected in compliance with Rule 144, the Issuer agrees that it will,
immediately upon Seller’s directing delivery of Shares into an account at
Merrill Lynch in the name of and for the benefit of Seller, instruct its
transfer agent to process the transfer of Shares and issue a new certificate to
Seller that does not bear any legend or statement restricting its
transferability to a buyer.



  5.   If the Plan covers options, Issuer acknowledges that Seller has
authorized Merrill Lynch to serve as Seller’s agent and attorney-in-fact to
exercise certain stock options to purchase the Shares from time to time pursuant
to the Plan. Issuer agrees to accept, acknowledge and effect the exercise of
such stock options by Merrill Lynch and the delivery of the underlying Shares to
Merrill Lynch, free of any legend or statement restricting their transferability
to a buyer. By signing below and upon delivery of funds representing the
exercise price (plus any applicable taxes), the Issuer, for itself and its
agents, acknowledges: (1) the security interest of Merrill Lynch in the
underlying Shares and (2) that prior to delivery to Merrill Lynch, the Issuer
holds the underlying Shares as bailee for Merrill Lynch.

Dated: April 11, 2006

By: /s/ Martin C. Ruegsegger
Martin C. Ruegsegger
Vice President, Corporate Counsel and Secretary

